Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 30, 2020 is acknowledged.
Claims 1, 3-7 and 11-21 are pending.
Claims 2 and 8-10 are cancelled.
Claims 1, 3-5 and 12 are currently amended.
Claim 21 is new.
Claims 4, 5, 11 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 3, 6, 7, 12-16 and 21 as filed on October 30, 2020 are pending and under consideration to the extent of the elected species, e.g., the system for generating oxygen comprising a peroxide-decomposing catalyst that is sodium tungstate dehydrate (sodium tungsten dihydrate), a peroxide that is hydrogen peroxide, an applicator that is the surface of a mask, a binder that is a hydrogel, an additive that is an antioxidant, and a skincare formulation that is a moisturizer.
This action is made FINAL.

Applicant is notified that the Examiner assigned to the instant Application in the USPTO has changed. 

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1, 3 and 15 are objected to because of the following informalities:
Claim 1:  “a skin of a user” should recite “the skin of a user” because “a user” only has one skin and antecedent basis is implicit.
Claim 3:  “a face of a wearer” should recite “the face of the user” because claim 1 recites “a user” and because “a user” only has one face.   Claim 21 should be amended consistent with claim 3.
Claim 15:  “a concentration” should recite “the concentration”.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ladizinsky (US 2006/0121101, published June 8, 2006, of record) in view of Ishiyama et al. (US 2008/0219916, published September 11, 2008, of record) and Yamashita et al. (US 2017/0342042, published November 30, 2017, of record).
With regard to claims 1 and 12, Ladizinsky teaches a system comprising a skincare formulation comprising a peroxide and an applicator that carries a peroxide-decomposing catalyst, wherein the peroxide-decomposing catalyst is configured to come in contact with the peroxide and decompose the peroxide to provide oxygen gas proximate to the skin of a user (see entire document, especially abstract and paragraphs 2, 19, 20, 23, 25, 30, 32, 35, 44; the catalyst is in the dressing and the peroxide is included separately to be contacted with the catalyst at the 
With regard to claims 1, 3, 6, 7 and 21, Ladizinsky teaches the use of a patch to be placed over the skin and the treatment of facial skin (paragraphs 22 and 38); thus the application surface is considered to be a mask configured to conform to and cover the face of the user, or this renders obvious the use of a mask configured to conform to and cover the face of the user for the application surface of the applicator.  The peroxide-decomposing catalyst is coupled to the application surface using a hydrogel (Ladizinsky, paragraphs 25-27).
With regard to claim 13, the skincare formulation also contains an antioxidant (Ladizinsky, paragraph 45).

With regard to claim 15, the peroxide concentration is 0.5 to6 wt% of the skincare formulation (Ladizinsky, paragraph 35).  See MPEP 2144.05 I.
With regard to claim 16, the peroxide is supplied in a humectant skincare gel formulation, i.e., a moisturizing skincare gel formulation (Ladizinsky, paragraph 35).

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant concludes Ladizinsky does not describe a peroxide-decomposing catalyst coupled to an application surface of an applicator as recited in amended claim 1 (original claim 2) because a catalyst coupled to a surface is different from a catalyst that is dissolved or dispersed therein.  Applicant cites to paragraph [0034] of the published application and paragraphs [0029] and [0033] of Ladizinsky. 
	This is not found persuasive because the passage of the as-filed specification at page 7 presumably corresponding to Applicant’s citation is not to be read into the claims.  The passage at page 7, lines 6-19 drawn to an embodiment of FIGURE 1 merely states “in an embodiment, the peroxide decomposing catalyst 116 is coupled to application surface 102 such as with a binder”.  There is no basis for Applicant’s apparent conclusion that coupling to a surface precludes the presence of the catalyst throughout the applicator as implied by the disclosure of paragraph [0032] of Ladizinsky of a patch dressing comprising fibers that contain bound catalyst.  As least some of the bound catalyst is on the surface because the combination of the catalyst patch with the peroxide composition produces oxygen.

	With regard to new claim 21, Applicant concludes covering the face of the wearer means covering the entirety of the face as shown in FIGURE 1.  Applicant cites to paragraphs [0021] and [0023] of Ladizinsky as limited to spatially limited portions of skin. 
	This is not found persuasive because FIGURE 1 is not to be read into the claim.  New claim 21 does not require the mask to be shaped to cover the entire face as argued by Applicant.  Nor are the teachings of Ladizinsky limited to “spatially limited portions of skin” as argued by Applicant, rather, Ladizinsky in paragraph [0023] emphasize areas of greatest concern to include “the facial region” which implies covering the face of the wearer as required by new claim 21.
	
	Therefore, the rejections over Ladizinsky are properly maintained in modified form as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Banerjee et al. (US 2002/0141949) teach a dental bleaching gel comprising a peroxide for use with an applicator system comprising a brush (title; abstract; paragraphs [0006], [0020]; [0035]; Figure; claims).
	Trigg et al. (US 2005/0013784) teach a mask composition comprising a water insoluble substrate and a liquid composition (title; abstract; Figures; claims).
	Agarwal et al. (US 2016/0158123) teach a kit comprising an oxidizing composition / peroxide application device and an activator sheet comprising an activator composition (title; abstract; paragraph [0030]; Figure; claims).
	Alary et al. (US 2018/0206616) teach a system comprising an applicator mask having an applicator surface having a shape corresponding to inter alia the face and at least one membrane comprising one or more benefit agents (title; abstract; paragraph [0074]; Figures; claims).
Morvan et al. (EP 3,066,953) teach a cosmetic mask (Figures).
	Carter et al. (WO 2019/165479) teach oxygen generating face masks (title; abstract; Figures; claims).	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633